Case19-10613 D005 Fi|ecl 01/16/19 Page-1 0f2

 
      
      
      

Fi|| in this information to identify your case:

Debt0r1 Domonique Daniel|e Ramsey

First Name Middle Name Last Name

      

  
 

Debtor 2
(Spouse if. fl|ing) First Name Midd|e Name Last Name

 

     
       
 
   
 

United States Bankruptcy Court for the: DlSTRlCT OF MARYLAND

 

  

Case number
(if known)

 

|:] Check if this is an
amended filing

 

Officia| Form 108
Statement of intention for individuals Fi|ing Under Chapter 7 12/15

lf you are an individual filing under chapter 7, you must fl|l out this form if:
- creditors have claims secured by your property, or

- you have leased personal property and the lease has not expired.

You must tile this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

lf two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. |f more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured C|aims

1. For any creditors that you listed in Part 1 of Schedu|e D: Creditors Who Have Clalms Secured by Property (Official Form 1060), fill in the
information below.

|del\fify the Credit°r and the Pr°P€rty that is collateral y What do you intend to do with the`property that ' Dld you`claim~the property
~ secures a debt? ~ as exempt on Schedu|e C?
Cl'edifOr'S CNAC MD El Surrender the property. l:l No
name: l:l Retain the property and redeem it.
- Retain the property and enter into a - Yes

Descripuon of 2009 Hyundai Azera GLS Reaffirmation Agreement.

property l:l Retain the property and [explain]:
securing debt:

 

 

List ¥our Unexplred Personal Property Leases

For any unexpired personal property lease that you listed in Schedu|e G: Executory Contracts and Unexplred Leases (Official Form 1066), fill
in the information below. Do not list real estate |eases. Unexplred leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume lt. 11 U.S.C. § 365(p)(2).

Describe`:your`unexplred personal property leases ' ~' , ' y W||l the lease be assumed?
Lessor's name: [:| NO

Description of leased

Property: l:] Yes

Lessor's name: l:l No

Description of leased

Property: [] Yes

Lessor's name: l:l No

Ochia| Form 108 Statement of intention for individuals Fi|ing Under Chapter 7 page 1

 

 

 

 

 

_4-
Case19-10613 Doc 5 Filed 01/16/19 Page 2 0f2

Debfor1 Mgu§plniela&ims_ey_h%___`r"___® CE!Se number (ifknown) i__`»~…_`hii_i_r`_i
Description of leased

Property: L__l Yes

Lessor's name: |:| NO

Description of leased

Property: g Yes

Lessor's name: [] NO

Description of leased

Property: |:] Yes

Lessor's name: |:| No

Description of leased

Property: m Yes

Lessor's name: ij No

Description of leased

Property: El Yes
maw_%,_* ______ _H.a_`~___ a__o_`$__`.a_,

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any personal

propert that is subject to an une ed lease.

X lZBWA@/§U , x _
‘60monique Fielle RamseyL_/'_ ........ Signature of Debtor 2
Signature of D tor 1

Date

 

Date

 

 

Offlcial Form 108 Statement of intention for individuals Fi|ing Under Chapter 7 page 2

 

 

